Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of invention I, claims 1-14 in the reply filed on April 21st, 2022 is acknowledged. Non-elected invention of Group II, claims 15-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-14 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 05/20/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0152663, hereinafter as Li ‘663) in view of Kim (US 2015/0123084, hereinafter as Kim ‘084).
Regarding Claim 1, Li ‘663 teaches a display device comprising: 
a base substrate (Fig. 7, (S); [0127]) including a display area and a non-display area (or peripheral drive circuit) around the display area (see para. [0095]); 
a first interlayer insulating layer (Fig. 7, (650); [0130]) disposed on the base substrate; 
a second interlayer insulating layer (Fig. 7, (660); [0144]) disposed on the first interlayer insulating layer; 
a first semiconductor layer (Fig. 7, (670); [0116]) disposed on the second interlayer insulating layer (660); 
a first gate insulating layer (Fig. 7, (680); [0120]) disposed on the first semiconductor layer; 
a first gate electrode (Fig. 7, (693); [0116]) disposed on the first gate insulating layer; 
a third interlayer insulating layer (Fig. 7, (710); [0134]) disposed on the first gate electrode; 
a first source electrode and a first drain electrode (Fig. 7, (723/724); [0117]) disposed on the third interlayer insulating layer and are electrically connected to the first semiconductor layer; 
a second semiconductor layer (Fig. 7, (620); [0116]) disposed between the base substrate (S) and the first interlayer insulating layer (650); 
a second gate insulating layer (Fig. 7, (630); [0128]) disposed between the second semiconductor layer (620) and the first interlayer insulating layer (650); 
a second gate electrode (Fig. 7, (640); [0116]) disposed between the second gate insulating layer (630) and the first interlayer insulating layer (650); 
a third gate insulating layer (Fig. 7, (650); [0130]) disposed between the second gate electrode (640) and the second interlayer insulating layer (660); and 
a second source electrode and a second drain electrode (Fig. 7, (721/722); [0136]) disposed on the third gate insulating layer (710) and electrically connected to the second semiconductor layer (620), wherein the material (silicon nitride, [0144]) of the first interlayer insulating layer (650) and the material (silicon oxide, [0144]) of the second interlayer insulating layer (660) are different from each other.  
Thus, Li ‘663 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a third gate insulating layer disposed between the second gate electrode and the first interlayer insulating layer”. 
However, Kim ‘084 teaches a third gate insulating layer (Fig. 4, (118); [0130]) disposed between the second gate electrode (224; [0086]) and the first interlayer insulating layer (118; [0062]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Li ‘663 by having a third gate insulating layer disposed between the second gate electrode and the first interlayer insulating layer in order to improve the device characteristic (see para. [0006]) as suggested by Kim ‘084.






 

    PNG
    media_image1.png
    277
    359
    media_image1.png
    Greyscale

                           Fig. 7 (Li ‘663)


    PNG
    media_image2.png
    349
    442
    media_image2.png
    Greyscale

                           Fig. 7 (Kim ‘084)


Regarding Claim 2, Li ‘663 teaches the second interlayer insulating layer (660; [0144]) comprises silicon oxide (SiOx); the first interlayer insulating layer (650; [0144]-[0145]) comprises nitrogen, hydrogen, and silicon; 
Product by process limitation:
The expression “the nitrogen and the hydrogen are combined through a first bond; the silicon and the hydrogen are combined through a second bond; and  SD-191214-KNB37a ratio of the first bond to the second bond is in a range of about 15 to about 30” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Regarding Claim 3, Li ‘663 teaches a source gas to form the first interlayer insulating layer (650) comprises hydrogen (see para. [0145]).
Product by process limitation:
The expression “a release amount of the hydrogen of the first interlayer insulating layer is at most about 2.0 x 10-9 at a temperature of at least about 350 0C” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Regarding Claim 4, Li ‘663 teaches the first interlayer insulating layer (650) includes ammonia (NH3), silane (SiH4), and nitrogen (N2) (see para. [0145]).
Product by process limitation:
The expression “a supply ratio of the ammonia (NH3) to the silane (SiH4) is at least about 5; and a supply ratio of the nitrogen (N2) to the silane (SiH4) is at least about 30” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Regarding Claim 5, Li ‘663 teaches the first interlayer insulating layer (650) includes ammonia (NH3), silane (SiH4), and nitrogen (N2) (see para. [0145]).
Product by process limitation:
The expression “a supply ratio of the ammonia (NH3) to the silane (SiH4) is about zero; and a supply ratio of the nitrogen (N2) to the silane (SiH4) is at least about 150” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Regarding Claim 6, Li ‘663 teaches the first semiconductor layer (670; [0146]-[0147]) includes an oxide.  

Regarding Claim 7, Li ‘663 teaches the second semiconductor layer (620; [0119] and [0139]) includes crystallized silicon (e.g. crystallizing amorphous silicon by excimer laser).  

Regarding Claim 8, Li ‘663 teaches a width of the first gate insulating layer (680) is smaller than a width of the first semiconductor layer (670) (see Fig. 7).  

Regarding Claim 9, Li ‘663 teaches the first gate electrode (693) overlaps the first gate insulating layer (680); and a width of the first gate electrode (693) is smaller than the width of the first semiconductor layer (670) (see Fig. 7).    

Regarding Claim 10, Kim ‘084 teaches a fourth gate electrode (212; [0064]) between the base substrate (110; [0046]) and the first interlayer insulating layer (113), wherein the first gate electrode (217; [0075]) and the fourth gate electrode (212; [0075]) are electrically connected.  

Regarding Claim 11, Kim ‘084 teaches a fourth gate electrode (212) between the base substrate (110) and the first interlayer insulating layer (113), wherein a width of the fourth gate electrode (212) is greater than a width of the first semiconductor layer (215), and the first source electrode or the first drain electrode is electrically connected to the fourth gate electrode (see switch para. [0065]).  

 	Regarding Claim 12, Li ‘663 teaches a first area and a second area around the first area; the first semiconductor layer (670) is disposed in the first area (700); and the second semiconductor layer (620) is disposed in the second area (600) (see Fig. 7).  

Regarding Claim 13, Li ‘663 teaches a third gate electrode (691; [0150]) disposed between the third gate insulating layer (650) and the second source and drain electrodes (721/722), wherein the second gate electrode (640) and the third gate electrode (691) form a capacitor (see para. [0150]).  

Regarding Claim 14, Li ‘663 teaches a switching transistor including the first semiconductor layer (670; [0119]), the first gate electrode (693), and the first source and drain electrodes (723/724); and a driving transistor including the second semiconductor layer (620), the second gate electrode (640), and the second source and drain electrodes (721/722) (see para. [0066] and [0138]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2018/0061922 A1)			
Ohara (US 2017/0256569 A1)
Sim et al. (US 2017/0141169 A1)		
Lee et al. (US 2016/0181339 A1)
Kim et al. (US 2016/0035805 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829